Citation Nr: 1638007	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.  


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing before the Board in March 2016, but failed to appear.  Therefore, the Veteran's hearing request is considered withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA treatment records show that the Veteran reported worsening   of his psychiatric disabilities.  In September 2014, the Veteran reported that his psychiatric disability increased in severity.  The Veteran was previously afforded    a VA examination over six year ago in May 2010.  As the Veteran asserted a worsening of his psychiatric disability in the most recent treatment records and it has been over six years since the prior VA examination, the Board finds that a new examination is warranted.

Additionally, ongoing VA treatment records dating since October 2015 should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records dating since October 2015.  

2.  Schedule the Veteran for a VA mental disorders examination to address the current severity of the Veteran's psychiatric disabilities.  The claims file    should be reviewed by the examiner in connection      with the claim.  All indicated tests should be conducted and the results reported.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant should be furnished  a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

